DETAILED ACTION

1.	This Office Action is in response to the communications dated 10/12/2020.
Claims 1-20 are pending in this application.

Foreign Priority

2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file of parent application no. 15/087,894. 

Allowance / Reason for Allowance

3.	Claims 1-20 are allowed.
The followings are examiner’s statements of reasons for allowance: 
Claims 1-18:
None of the references of record teaches or suggests the claimed light detecting device (in combination(s) as set forth in the claim(s)) comprising:
wherein a first side of the insulating film layer faces the first wiring layer, wherein a second side of the insulating film layer faces the second semiconductor substrate, 	wherein the second wiring layer faces the third wiring layer, and 
wherein the aluminum pad is connected to the second wiring layer by the first contact.

Claim 19:
None of the references of record teaches or suggests the claimed electronic apparatus (in combination(s) as set forth in the claim(s)) comprising:
wherein a first side of the insulating film layer faces the first wiring layer, wherein a second side of the insulating film layer faces the second semiconductor substrate, 	wherein the second wiring layer faces the third wiring layer, and 
wherein the aluminum pad is connected to the second wiring layer by the first contact.

Claim 20:
None of the references of record teaches or suggests the claimed imaging device (in combination(s) as set forth in the claim(s)) comprising:
wherein a first side of the insulating film layer faces the first wiring layer, wherein a second side of the insulating film layer faces the second semiconductor substrate, 	 	wherein the second wiring layer faces the third wiring layer, and 
wherein the aluminum pad is connected to the second wiring layer by the first contact.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/
Primary Examiner, Art Unit 2818	
February 7, 2022
***